On January 11, 1994, the Defendant was sentenced to eight (8) years in Montana State Prison for the offense of Forgery, a felony. Sentence is to run consecutively to Cause No. DC 93-564 and to any other sentence defendant is serving. Defendant shall receive credit for time spent in the Yellowstone County Detention Facility at Billings, Montana, from December 3,1993 through January 11,1994, for 40 days. It is further ordered that the defendant shall pay $20 to the Treasurer of Yellowstone County. The defendant shall pay a monthly supervision fee in the amount of $10 to be paid to the Clerk of Yellowstone District Court.
On May 6,1994, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and appeared pro se. The state was not represented.
*42DATED this 6th day of May, 1994.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall remain the same as originally imposed.
The reason for the decision is the defendant appears to be a habitual offender. The sentence imposed by the District Court is presumed correct pursuant to Section 46-18-904(3), MCA. The Division finds that the reasons advanced for modification are insufficient to deem inadequate or excessive as required to overcome the presumption per Rule 17 of the Rules of the Sentence Review Division of the Montana Supreme Court.
Hon. John Warner, Acting Chairman, Hon. Ted Lympus, Member, and Hon. Ted Mizner, Acting Member.
The Sentence Review Board wishes to thank Michael Birkland for representing himself in this matter.